    Case 4:19-cr-10017-KMM Document 53 Entered on FLSD Docket 03/09/2020 Page 1 of 1
  % AO l87(Rev.7/87)Exhibi
                         tandW itnessList                                                                       .         .-- -

                                         U M TED STATES D ISTRICTC OURT
                        SOUTHERN                                         DISTRICT OF                                 FLORIDA

             UNITED STATES OF AM ERICA
                                                                                               EX H IBIT AN D W IT NESS LIST

                                                                                                    CaseN umber: 19-10017-CR-M 00RE
                      DONALD HOW ARD
                        CONKRIGHT


PRESIDINGJUDGE                                     PIZAINTIFF'SATTORNEY                                     DEFENDANT'SAW ORNEY
K.M ICHAEL MOORE            .'                     LINSEY LAZOPOLOUS-FRIEDMAN                               STEW ART G.ABM MS                     .
TRIALDATEIS)                                       COURT REPORTER                                           COURTROOM DEPUTY
MARCH 2,2020
PLF. DEF. DATE                    MARKED ADkITTED                                         DESCRIPTION 0FEXjjjnjvs.Axnwlr
                                                                                                                       lnxEssEs
NO.      N0.      OFFERED
                                                                        o 'a                Z- C      bc    -       =*




                                                                               -        Mr :

                                                                                              *
                                                                              &-             1




*Includeanotationaslo thelocationofany exhibitnotheldwitllthecasefileornotavailablebecauseofsize.


                                                                                                                                Page 1of 1Pàges
